REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the prior art of the claimed combination having regarding claim 1, the centrifugal element is further configured to be radially moved while an outer surface of the centrifugal element contacts an inner wall surface of the accommodation portion and rolls on the inner wall surface of the accommodation portion; regarding claim 8, , the centrifugal element including a through hole axially penetrating therethrough; and a cam mechanism configured to receive the centrifugal force acting on the centrifugal element, the cam mechanism further configured to convert the centrifugal force into a circumferential force directed to reduce rotational phase difference between the first rotor and the second rotor, wherein the cam mechanism includes a cam surface provided on the centrifugal element and provided as part of an inner wall surface of the through hole, and a cam follower configured to make contact with the cam surface, the cam follower further configured to transmit a force therethrough between the centrifugal element and the second rotor, and he centrifugal element is further configured to be radially moved while rolling on an inner wall surface of the accommodation portion; regarding claim 9, the centrifugal element is further configured to be radially moved while rolling on an inner wall surface of the accommodation portion, the second rotor includes a through hole, and the cam follower is further configured to roll on an inner wall surface of the through hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656